DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Election / Restriction
 to one of the following invention is required under 35 U.S.C. 121
Group I.	Claims 1-10 and 20, drawn to (An error correction decoder, comprising: a calculator configured to output an error correction message by performing an iterative decoding operation on a first codeword; 5a syndrome generator configured to generate a syndrome by calculating the error correction message and a parity check matrix and to output a number of iterations representing the number of times the iterative decoding operation has been performed, and an unsatisfied check node (UCN) value representing the number of unsatisfied check 10nodes in the syndrome; and a speed selector configured to output a speed code for controlling a speed of the iterative decoding operation depending on the number of iterations and the UCN value, wherein the calculator changes the speed of the iterative decoding 15operation based on the speed code and performs the iterative decoding operation at the changed speed when a second codeword is input) classified in H03M13/11. 
Group II. 	Claims 11-19, drawn to (An error correction circuit, comprising: an error correction encoder configured to generate a codeword by 5encoding a message  classified in H03M13/151. 
The inventions are distinct, each from the other because of the following reasons: 
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination. 
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination Group I has separate utility such as a syndrome generator configured to generate a syndrome by calculating the error correction message and a parity check matrix and to output a number of iterations representing the number of times the iterative decoding operation has been performed, and an unsatisfied check node (UCN) value representing the number of unsatisfied check 10nodes in the syndrome; and a speed selector configured to output a speed code for controlling a speed of the iterative decoding operation depending on the number of iterations and the UCN value, wherein the calculator changes the speed of the iterative decoding 15operation based on the speed code and performs the iterative decoding operation at the changed speed when a second codeword is input. 
as an error correction encoder configured to generate a codeword by 5encoding a message received from a host, and transmit the codeword to a memory device; and an error correction decoder configured to receive the codeword from the memory device and output the message by performing a decoding operation on the codeword, and to control a speed of the 10decoding operation on a subsequent codeword based on a result of the decoding operation on a previous codeword. 
Because these inventions are distinct for the reason given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reason given above and the reasons given above and search required for Group II is not for Group I, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reason given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because or their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
A telephone call was made to Mr. Leonard Tylor on 12/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. 

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, 
Art Unit 2112